Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
2.	Claims 17, 52-56, 60, 64, 66 and 68-71 are allowed

Reason for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 Applicant’s amendments submitted on 3/2/2021 have been fully considered and have been found to be persuasive. These remarks along with the amendments "wherein the HARQ feedback information is carried by a newly defined Media Access Control (MAC) Protocol Data Unit (PDU) of a MAC layer of the network device: the MAC PDU comprises a MAC header, at least one MAC feedback information MAC HF1 to MAC HFn, and filling bits, the MAC header comprises identification information of the UE1 to UEn, and each of the MAC HF1 to MAC HFn corresponds to the feedback information of the uplink data of corresponding one of the UE1 to UEn: wherein the uplink data of a UEi comprises a plurality of uplink data, and MAC HFi corresponding to the UEi comprises the feedback information with respect to the plurality of uplink data.CKi^n, i being a positive integer" have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior arts are as follows:
	For claim 17, Prior art Kim at [0084]; [0078] discloses a UE receiving downlink data channel that includes HARQ feedback information, wherein HARQ corresponding to uplink data transmitted by the UE. Kim at [0084] discloses of demodulating data channel
	Prior art Malkamaki at [0059] discloses a UE receiving HS-SCCH through higher layer signaling. [0008]-[009]; [0053] discloses HS-SCCH is used to tell a particular UE of its HS-PDSCH (=downlink data channel). [0009] discloses the UE reads the HS-SCCHs and tries to find its UE id.  When UE finds its UE id from one of the HS-SCCHs, then UE reads the transport format parameters and demodulates and decodes the corresponding HS-PDSCHs based on these parameter values

  	Claim 52 is allowable based on the similar reasoning
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478